Citation Nr: 1011432	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-23 183	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active from March 1964 to February 
1966.
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the Veteran's claim of entitlement to service 
connection for PTSD.

The Board notes that in a July 1982 rating decision, the RO 
denied service connection for a nervous condition.  The 
Veteran was informed of that decision and he did not file a 
timely appeal.  As such, the July 1982 decision is final.  

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
how the Board should analyze claims, specifically to include 
those for PTSD.  As emphasized in Clemons, though a Veteran 
may only seek service connection for PTSD, the Veteran's 
claim "cannot be a claim limited only to that diagnosis, but 
must rather be considered a claim for any mental disability 
that may be reasonably encompassed...."  Id.  In essence, the 
Court found that a Veteran does not file a calm to receive 
benefits for a particular psychiatric diagnosis, such as 
PTSD, that is named on a claims form, but instead makes a 
general claim for compensation for the affliction posed by 
the Veteran's mental condition.  The Board will analyze the 
Veteran's current claim under this framework and has 
recharacterized the issue accordingly as noted on the first 
page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Records show the Veteran was provided VCAA notice, including 
notice that the requirements applied to all elements of a 
claim, by correspondence dated in August 2007.

As to PTSD, the Veteran has been requested on multiple 
occasions to submit in-service stressor information.  
However, the details he has provided have been vague or 
insufficient for verification.  The Veteran should be asked 
again to provide stressor information with as many specific 
details as possible (to include approximate dates and 
locations) to allow for meaningful verification.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159 (2009).  For records in 
the custody of a Federal department or agency, VA must make 
as many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c) (2009).  In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search.  38 C.F.R. 
§ 3.159(c)(2).

VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that he has a psychiatric disability 
related to service.  Although service treatment records are 
negative for any findings or complaints of an acquired 
psychiatric disability, post-service treatment records show 
diagnoses of PTSD, adjustment disorder, anxiety, and 
depression.  Notably, an April 1982 treatment record noted 
that the Veteran has had recurrent depression and nervousness 
since the mid 1960's and a diagnosis of recurrent depression 
reaction was noted at that time.  However, treatment records 
dated in 1999 noted no depression or anxiety.  Therefore, the 
Veteran should be afforded an examination to determine the 
nature, etiology, and approximate onset of any current 
acquired psychiatric disability. 

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran provide 
specific in-service stressor 
information, to include approximate 
dates and locations.  
 
2.	If the Veteran provides the requested 
information, contact the Joint Services 
Records Research Center (JSRRC) or 
other appropriate agency and, after 
providing the agency(ies) with a 
summary of the stressor information, 
ask if they can verify any of the 
Veteran's stressors.  If any of the 
agencies are unable to verify the 
Veteran's stressors, a written 
statement memorializing this fact must 
be associated with the claims file.

3.	Schedule the Veteran for a VA 
psychiatric examination.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, including the 1982 
evidence showing that the Veteran had 
psychiatric symptoms in the mid 1960's 
and his subsequent post-service 
psychiatric diagnoses.  The examiner 
should indicate on the report that the 
claims file has been reviewed.

The Veteran should be apprised of the 
time and location of the VA examination 
and the potential consequences of his 
failure to report.  This notification 
should be documented in the Veteran's 
claims file.

All psychological testing deemed 
necessary should be accomplished.

Based on a review of the claims file 
and the results of the examination, the 
examiner should address the following:

a.	Is there a 50 percent probability 
or greater that the Veteran has 
PTSD?
b.	If so, is there a 50 percent 
probability or greater that PTSD 
is related to a specific (verified 
or sufficiently identified) in-
service stressor?
c.	Identify any other psychiatric 
diagnoses found on examination.
d.	Is there a 50 percent probability 
or greater that any of these 
identified psychiatric diagnoses 
are related to service?

A detailed rationale for any opinion 
expressed should be provided.  If the 
examiner determines that a medically-
sound opinion cannot be reached, it is 
requested that an explanation as to why 
that is so be included.

4.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim. If action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


